Anderson, J.,
delivered the opinion of the court.
The board of supervisors of Monroe county, on behalf of the Splunge consolidated school district, appellant, proceeding under chapter 172, Laws of 1918 (section 7356 et. seq., Supp. 1921, Hemingway’s Code), and chapter 207, Laws of 1920 (section 6662f et seq., Supp. 1921, Hemingway’s Code), provided for the issuance of the bonds of said district in an amount not to exceed nine thousand dollars for the purpose of building and equipping a school building for the district. Notice of the election to determine whether the bonds should be issued was published, followed by an election held in the school district resulting in favor of the issuance of the bonds. Thereupon the board of supervisors, appellant, made an order providing for their issuance, and then proceeded under the validation statute (chapter 28, Laws Ex. Sess. 1917; section 3812a et seq., Supp. 1921, Hemingway’s Code) to have the bonds validated. At the hearing before the chancery court under the validation statute certain taxpayers and electors of the district filed objections to their issuance. Upon the hearing of these objections the chancery court rendered a decree holding the bonds to be illegal. The taxpayers *713filing these objections are the appellees in this canse. From this decree appellant prosecutes an appeal to this court.
It is contended that the bonds in question are invalid because the election held to determine whether they should be issued .was held at a place not designated by law. The election was held at Williams store at Splunge in the consolidated district, which was a public place, and one of the places in Monroe county where regular state and county elections have been held for a long time. It is insisted that the election under chapter 194, Laws of 1916 (section 4004, Hemingway’s Code), was required to be held at the schoolhouse of said district. Chapter 194, Laws of 1916 (section 4004, Hemingway’s Code), provides that, where it becomes necessary to hold an election on any question submitted to the electors of a consolidated school district, such election shall be held at the schoolhouse in said district, “or, if there is no schoolhouse, the election shall be held at a convenient place designated by the trustees of the school.”
In the case at bar there was no schoolhouse of this consolidated school district at the time of the election. The Splunge consolidated school district was composed of three rural school districts and other added territory, but after the organization of the district, and at the time of the election, there was no house in the district being used as the schoolhouse of the consolidated district. Proceeding under the statute, therefore, the board of trustees of the consolidated district designated Williams store at Splunge as a convenient and public place for the election to be held. It is contended that the election should have been held at one of the rural schoolhouses of the district above referred to, and to sustain that contention the cases of Barrett v. Cedar Hill Consolidated School, 123 Miss. 370, 85 So. 125, and Edwards v. Bolivar County, 124 Miss. 165, 87 So. 8, are relied on. In the Barrett Case there was a schoolhouse of the consolidated school district, as is stated in the opinion of the court; and furthermore the record in the case shows that, when the election was held, *714the district had for some time been conducted as a consolidated school district and had a school building used for the purpose. The election was held elsewhere, and the court held that it was void; that the statute was mandatory and jurisdictional, and had to be complied with. In the Edwards Case the election was held at three places in the consolidated school district, none of which were designated by the trustees nor the board of supervisors for the purpose. In the opinion in that case the court stated that there was no schoolhouse of the consolidated school district in question at which an election could be held, and that no other place was designated in the manner provided by law, and that therefore the election was clearly unauthorized and void. These cases are not in point in favqr of appellees. Here we have a consolidated school district organized with no school building for the district. Therefore it was the plain duty of the trustees of the district to designate a convenient place in said district for the holding of the election, which was done. We are therefore of the opinion that the trial court committed no error in holding that the election was held at a place authorized by law.
It is contended that the election was void because the notice published by the appellant of the election to determine whether the bonds should be issued failed to recite the maximum amount of bonds proposed to be issued. We find no merit in this contention, because such a recital was not required by section 2, chapter 207, Laws of 1920 (section 6662f et seq., Supp. 1921, Hemingway’s Code), which prescribes the notice- of the election to be given. That section provides, among other things, that the ballots used at the election shall have printed thereon a brief statement of the amount of the bonds proposed to be issued and the purpose of the issuance. This was done; the ballots used having printed thereon the maximum amount of bonds proposed to be issued. Therefore when the electors came to vote they had been informed by the published notice of the purpose to issue the bonds if authorized by the electors, *715and tbe tickets used in tbe election plainly informed them of tbe maximum amount of tbe bonds that could be issued in tbe event the election resulted in favor of tbeir issuance. We therefore find no error in tbe trial court in bolding that tbe statute was complied with in this respect.
It is contended on behalf of appellant' that the court below erred in holding that tbe election was void because more than one week elapsed between tbe last publication of tbe notice of election and tbe date fixed for tbe election. Tbe election was held on November 2,1920, and tbe notice of tbe election was published in tbe Aberdeen Weekly, a newspaper having a general circulation in Monroe county, in tbe issues of October 8th, October 15th, and October 22d. Therefore ten days elapsed after tbe last publication of tbe notice and tbe election. It is contended that under tbe law tbe notice should have been published for three consecutive weeks next before tbe date fixed for tbe elction, and that therefore not more than one week should have elapsed between tbe last publication of tbe notice and tbe election, and to sustain tbeir contention tbe appellees rely on Planters’ Mercantile Co. v. Braxton, 120 Miss. 470, 82 So. 823, and Maris v. Lindsey, 124 Miss. 742, 87 So. 13.
In Planters’ Mercantile Co. v. Braxton, supra, tbe court construed section 2772, Code of 1906 (section 2276, Hemingway’s Code), which provides bow lands shall be sold under mortgages and deeds of trust. Among other things,, this statute provides that a sále of lands under mortgages and deeds of trust shall be advertised in a newspaper “for three consecutive weeks preceding such sale.” Tbe court held and reaffirmed the same principle in Maris v. Lindsey, supra, that tbe statute required notice to be published for three consecutive weeks next preceding tbe date of sale,1 and that therefore tbe sale was void where more 'than a week elapsed between tbe lqst publication of the notice and. tbe date of sale. It is argued on behalf of appellant that these cases are not controlling in tbe case at bar because they are founded on the principle that tbe power conferred by mortgages and deeds of trust of foreclosure in pais is *716to be strictly construed, which they say has no application to the publication of notice of the election to issue bonds under the statute in question. In the opinion of the court there is just as much reason for strictness of construction in the one case as the other. The publication of the notice of election under section 2, chapter 207, Laws of 1920 (section 6662f et seq., Supp. 1921, Hemingway’s Code), is analogous to due process. The legislature could have provided for the issuance of bonds by the local authorities without notice and without an election, but instead it chose to. provide therefor. The notice provided is for the purpose of summoning the qualified electors to appear at a certain time and place and determine whether the bonds shall be issued or not. It is the method provided by law for getting the electors into court so to speak. It is the manner designated by the statute to get jurisdiction of the qualified electors of the district. If more than one week were permitted to elapse before the last publication of the notice and the date of the election, why not two weeks or three weeks or a month or a year? How much time could elapse without rendering the election void? As it appears to the court, there is no halfway ground. Either the election must be held within a week of the last publication of the notice, or it may be held at any time subsequent to the last publication of the notice. The court is of the opinion that the cases of Planters' Mercantile Co. v. Braxton and Maris v. Lindsey, supra, are decisive of this question in favor of appellees.
The case is therefore affirmed.

Affirmed.